J-A12001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.S.,                                                 IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                             Appellee

                        v.

A.V.S.,

                             Appellant                     No. 3213 EDA 2015


                      Appeal from the Order September 21, 2015
                 In the Court of Common Pleas of Philadelphia County
                          Family Court at No(s): 0C0174676


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED AUGUST 09, 2016

        A.V.S. (Mother) appeals pro se from the September 21, 2015 order

that,    after    a   hearing,   suspended     her   “supervised   physical   custody

(visitation)” of C.S.S. (Child), born in September of 2001, “until further

order of the court.” Order, 9/21/15, at 1. Because we determine that the

order appealed from is interlocutory, and not final, we quash this appeal.

        The almost non-existent certified record in this case appears to show

that Mother has been seeking custody of Child since March of 2006.               The

certified record only contains the list of docket entries, the September 21,

2015 order from which this appeal stems, and the trial court’s memorandum



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A12001-16



in lieu of an opinion, dated November 3, 2015, which states in its entirety

that:
              The September 21, 2015[, o]rder that Appellant [Mother]
        seeks to appeal cannot be appealed because it is an interim
        order. It is not a permanent order because the court has
        indicated that [Mother’s] custody is suspended until further order
        of the court. Furthermore, in [Mother’s] [s]tatement of [e]rrors,
        [Mother] failed to present this court with an articulable clear and
        concise statement of matters filed on appeal.

Trial Court’s Memorandum in Lieu of Opinion, 11/3/15.

        When confronted with an order that does not appear to be final, this

Court is guided by the following excerpt from Kassam v. Kassam, 811 A.2d
1023 (Pa. Super. 2002), that states:

        Generally, “a custody order will be considered final and
        appealable only after the trial court has completed its hearings
        on the merits and the resultant order resolves the pending
        custody claims between the parties.” G.B. v. M.M.B., 448 Pa.
        Super. 133, 670 A.2d 714, 715 (Pa. Super. 1996) (quashing
        appeal as interlocutory where order allowing father partial
        custody pending completion of hearings contemplated additional
        hearing on ultimate issues in the case). In the context of finality
        of orders, we recognize the uniqueness of custody orders
        compared to orders in other civil actions. Id. 670 at 718 n.9.

              Child custody orders are temporary in nature and
              always subject to change if new circumstances affect
              the welfare of a child. The Commonwealth has a
              duty of paramount importance, to protect the child's
              best interests and welfare. To that end, it may
              always entertain an application for modification and
              adjustment of custodial rights.

        Id. (citations omitted).

Id. at 1025.




                                       -2-
J-A12001-16


     Subsequent to this statement by the Kassam Court, the Kassam

opinion sets forth an extensive discussion contained in the G.B. decision,

which reviews a number of previously decided cases, and concludes that “a

custody order will be considered final and appealable only if it is both: 1)

entered after the court has completed its hearings on the merits; and 2)

intended by the court to constitute a complete resolution of the custody

claims pending between the parties.” Kassam, 811 A.2d at 1027 (quoting

G.B., 670 A.2d at 721 (emphasis omitted)).

     Here, it is evident from the court’s statement in its memorandum

opinion that it did not intend the September 21, 2015 order to be a final

order that disposes of all claims and of all parties. See Pa.R.A.P. 341. More

importantly, the language of the order contemplates the court’s expectation

that additional proceedings will occur. Therefore, the custody order at issue

does not meet the second prong of the test expressed in Kassam.

Accordingly, we are compelled to quash this appeal as interlocutory.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                                    -3-